1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     STATE OF NEVADA,                                   Case No. 3:18-cv-569-MMD-CBC

7                                     Plaintiff,                      ORDER
             v.
8
      UNITED STATES; et al.,
9
                                 Defendants.
10

11          Plaintiff the State of Nevada (“Nevada”) has requested that the Court lift its stay of

12   this case which the Court imposed per its April 30, 2019 order (ECF No. 112) (“Motion”).

13   (ECF No. 116.) In that order the Court denied various pending motions as moot, but

14   without prejudice to the moving parties to request that those motions, “if fully briefed, be

15   reinstated, or to fil[e] a renewed motion within 14 days from the Ninth Circuit Court of

16   Appeals’ decision on Nevada’s interlocutory appeal.” (ECF No. 112 at 8.) The Ninth Circuit

17   dismissed the appeal as moot on August 13, 2019. (ECF No. 115.) In addition to

18   requesting that the stay be lifted, Nevada requests that the Court suspend the noted 14-

19   day deadline and adopt Nevada’s proposed briefing schedule on its forthcoming motion

20   for leave to file an amended complaint. (ECF Nos. 116, 117 at 2–3.) The Court will grant

21   the Motion in part and deny it in part.

22          The Court will lift the stay that it imposed sua sponte and adopt the proposed

23   briefing schedule for Nevada to file its motion for leave (see ECF No. 116 at 3). But the

24   Court will not simply suspend the 14-day deadline because doing so may be unfair to the

25   Government and/or intervenor South Carolina to the extent those parties would like to

26   have certain motions immediately reinstated. However, all parties will be permitted to

27   reinstate their motion(s) or file renewed motions after the Court has addressed Nevada’s

28   motion for leave—if any is filed. Essentially, the Court is permitting the parties to choose
1    the route that is most efficacious for them in either reinstating or renewing the motions the

2    Court relevantly denied as moot per the April order.

3           It is therefore ordered that Nevada’s motion to lift the stay of this case and to

4    establish a briefing schedule (ECF Nos. 116, 117) is granted in part and denied in part, in

5    accordance with this order.

6           It is further ordered that should Nevada file a motion for leave to amend its

7    Complaint (ECF No. 1) it must do so on or before August 30, 2019. The response to any

8    such motion will be due September 13, 2019, with the reply due on September 20, 2019.

9           It is further ordered that the parties who filed motions that were denied without

10   prejudice when the Court imposed the stay may (1) elect to seek reinstatement of the prior

11   motions within 14 days from the date of this order or (2) file renewed motions within 14

12   days from the Court’s ruling on Nevada’s motion for leave to amend its Complaint.

13          DATED THIS 20th day of August 2019.

14

15                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
